Title: To Thomas Jefferson from Francis Hopkinson, 14 April 1787
From: Hopkinson, Francis
To: Jefferson, Thomas



Dear Sir
Philada. April 14th. 1787

Your Favour of the 23d. Dec. came to Hand yesterday. I have but just Time to notice the several Articles you mention in the order they stand. The first respects Madame Champes. I have suffered much uneasiness about the first Packet to her, which I delivered to a Gentleman of Bucks County, her near Neighbour, upon his Promise to procure me her Receipt for the Packet. This however hath never been done. It has been often promised and as often forgot. I wrote yesterday to Madame Champes, informing her that I had another Packet for her, which I would deliver only to her written Order, accompanied with her Receipt for the first.—The Manner of preserving the Essence L’Orient is the very method I tried; but I think it changes the Colour. If I had a Day or two’s  Notice more than I have I would send you a Sample—perhaps I shall as it is. I shall have the Experiment of my Spring-Block tried here this Summer and will inform you of the Result.—The Gentleman I spoke to has not sent me the Nuts from Pittsburgh. Now I know that it is the Illinois nut you want, I shall exert myself to procure some for you. I sent you long since a Packet of News-Papers, in which I inclosed the foot and 2 or 3 of the long Feathers of the beautiful Bird I mentioned. I hope they got to hand. I shall soon begin again upon the Harmonica. From the Experiments I have made, I have no Doubt of the Success. I have already applied Keys to the Glasses, furnish’d with artificial Fingers, which answered perfectly, and most delightfully in a great Part of the Scale. Where they did not succeed so well was owing to the Glass not being truly mounted. So that I must, I find, take off the Glasses from the Spindel and mount them anew. The Pedal to the Forte Piano is a good Thought. The Idea is taken from the Pedal Stop of a Church Organ.—The mint is not yet established by Congress. Indeed their Situation is such, that they can establish nothing. The States begin to see the necessity of some alterations in the Terms of Confederation, and a respectable Delegation from most of the States are to meet here next Month to prepare and recommend a new System of Fœderal Union. I am sorry for the Misfortune of your Wrist. I hope it is recovered before this. The next Time you perform this Maneuvre I would recommend your left Wrist for the Experiment. You will find it much more convenient than the Right and it can be every bit as well strain’d. I am glad you approve of our 2d. Volume of Ph. Transactions. A Gentleman lately from London told me that he was present at the Royal Society when our Volume was the Subject of Notice. That particular attention was paid to my Optical Problem, and much Surprise exprest that the Circumstance should have never before been notic’d. The Fact was at first doubted, but Lord Cavendish made the Experiment and declared it was truly stated. It may probably be the Subject of future Discussion.
I cannot forward your News Papers now, they would be too bulky for Mr. Paine’s Convenience. I send you however, our Magazines and Monthly Museum. The Proprietors of the Magazine, have engaged me to undertake the Management of the Work, to which they are by no Means Competent themselves. The month of March is my first Exhibition. In the Magazine of this Month, I shall take the Liberty of giving an Extract from your valuable  Notes on Virginia, respecting the Comparative Size of European and American Animals. I hope this will not displease you. I hope further that you will give me Assistance now and then. I have a very curious Drawing and account of the Remains of an ancient fortified Town on the Muskingum taken by an officer on the Spot. It seems from many Circumstances to be the Vestiges of Art, before this Country was known to Europe. This is an interesting Circumstance in the History of the World. It will be published in the May Magazine. I have invented this Winter a cheap, convenient and useful Appendage to a common Candlestick, which keeps the Flame from being flared by the Wind in Summer or the Fire in Winter, and makes it give a pleasant and steady Light to read or write by. I shall give a Description and Drawing in next month’s Magazine.
 I have just come from Dr. Franklin. He is well. I saw Mr. Rittenhouse’s Family yesterday—all well—Hetty much pleased with her little Book, but lamented that she had no Letter with it. My Mother desires to be affectionately remember’d to Miss Jefferson.
Adieu and believe ever sincerely your’s,

F. Hopkinson


Dr. Griffiths is well, but I have not yet had an opportunity of giving the Enquiries of Monr. Bidon and his able Friends.

